42 A.3d 156 (2012)
210 N.J. 155
In the Matter of Robert E. ROTHMAN, an Attorney at Law (Attorney No. XXXXXXXXX).
D-114 September Term 2011, 070684
Supreme Court of New Jersey.
May 10, 2012.

ORDER
ROBERT E. ROTHMAN of ENGLEWOOD, who was admitted to the bar of this State in 1977, having pleaded guilty in the United States District Court for the District of New Jersey to a one-count Information charging him with Sherman Act Conspiracy in violation of 15 U.S.C. § 1, and good cause appearing;
It is ORDERED that pursuant to Rule 1:20-13(b)(1), ROBERT E. ROTHMAN is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further Order of this Court; and it is further
ORDERED that ROBERT E. ROTMAN be restrained and enjoined from practicing law during the period of his suspension; and it is further
*157 ORDERED that ROBERT E. ROTMAN comply with Rule 1:20-20 dealing with suspended attorneys.